Exhibit 10.5 (k)

SECOND AMENDMENT TO LOAN AGREEMENT

 

Branch Banking and Trust Company

1300 South Babcock Street

Melbourne, Florida 32901

(hereinafter referred to as the “Bank”)

  

The Goldfield Corporation,

a Delaware corporation

1684 West Hibiscus Blvd.

Melbourne, Florida 32901

(hereinafter referred to as the “Borrower”)

  

Southeast Power Corporation,

a Florida corporation

1684 West Hibiscus Blvd.

Melbourne, Florida 32901

  

Bayswater Development Corporation,

a Florida corporation

1684 West Hibiscus Blvd.

Melbourne, Florida 32901

Pineapple House of Brevard, Inc.,

a Florida corporation

1684 West Hibiscus Blvd.

Melbourne, Florida 32901

(individually and collectively “Guarantor”)

  

Oak Park of Brevard, Inc.,

a Florida corporation

1684 West Hibiscus Blvd.

Melbourne, Florida 32901

This Second Amendment to the Loan Agreement (“Agreement”) is entered into as of
March 25, 2010 by and between Bank, Borrower, and Guarantor. Unless otherwise
defined herein, all capitalized terms used and not defined herein shall have the
meanings assigned to such terms in the Loan Agreement (as amended hereby).

RECITALS

A. Borrower and Bank agreed to and entered into that certain Loan Agreement
dated August 26, 2005, as amended by that certain Amendment to Loan Agreement
dated March 14, 2006 (the “Loan Agreement”) (to which this Second Amendment is
appended) setting forth the covenants, agreements, representations and
warranties as the terms upon which the Bank is willing to extend credit to
Borrower.

B. Borrower has requested that the Tangible Net Worth and Maximum Debt/Worth
Ratio covenants contained in the Loan Agreement be modified such that (i) the
Tangible Net Worth threshold is reduced from $14,500,000 to $13,500,000 and the
Maximum Debt/Worth Ratio threshold is reduced from 2.0:1 to 1.5:1, and the Bank
has approved such request. Accordingly, Borrower and Guarantor have requested
the Bank to amend the financial covenants in the Loan Agreement to provide for
the foregoing.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein, Borrower and Bank agree as follows:

 

  1. The above Recitals are hereby incorporated by reference.



--------------------------------------------------------------------------------

  2. The Bank hereby amends and restates clauses (i) and (iii) of the Tangible
Net Worth section of the Financial Covenants provision of the Loan Agreement as
follows:

Clause (i) is deleted in its entirety and replaced with the following text: “(i)
a minimum Tangible Net Worth of not less than $13,500,000.00. “Tangible Net
Worth” is defined as net worth, plus obligations contractually subordinated to
debts owed to Bank, minus goodwill and assets representing claims on
stockholders or affiliated entities;”

Clause (iii) is deleted in its entirety and replaced with the following text:
“(iii) Maximum Debt to Worth Ratio: A maximum debt/worth ratio of 1.5:1 for the
Borrower is to be maintained and tested quarterly. The ratio is to be calculated
by dividing total liabilities on the consolidated balance sheet of the Borrower
by the Tangible Net Worth of the Borrower as defined above.”

 

  3. All references in the Loan Documents to the term “Loan Agreement” shall now
refer to the Loan Agreement as amended by that certain Amendment to Loan
Agreement dated March 14, 2006 and by this Agreement.

 

  4. The Loan Agreement and other Loan Documents are in full force and effect
with respect to each and every term and provision and nothing herein contained
shall in any manner impair the liability of the Borrower thereunder.

 

  5. That the Guarantor hereby joins in the execution hereof for the purpose of
agreeing to be bound by the terms and conditions hereof.

 

  6. That all of the other stipulations, terms, provisions, covenants and
agreements as contained in the Note, Loan Agreement, and other Loan Documents
shall remain in full force and effect except as herein provided to the contrary
or modified in conjunction herewith.

 

  7. This agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the respective parties hereto.

 

“BORROWER” THE GOLDFIELD CORPORATION a Delaware Corporation By:   /s/ Stephen R.
Wherry   STEPHEN R. WHERRY   Senior Vice President

 

“GUARANTOR” SOUTHEAST POWER CORPORATION, a Florida corporation By:   /s/ Stephen
R. Wherry   STEPHEN R. WHERRY   Treasurer

 

PINEAPPLE HOUSE OF BREVARD, INC., a Florida corporation By:   /s/ Stephen R.
Wherry   STEPHEN R. WHERRY   Treasurer



--------------------------------------------------------------------------------

BAYSWATER DEVELOPMENT CORPORATION, a Florida corporation By:   /s/ Stephen R.
Wherry   STEPHEN R. WHERRY   Treasurer

 

OAK PARK OF BREVARD, INC., a Florida corporation By:   /s/ Stephen R. Wherry  
STEPHEN R. WHERRY   Treasurer

 

“BANK” BRANCH BANKING AND TRUST COMPANY By:   /s/ Barry Forbes   BARRY FORBES  
Senior Vice President